Title: 22 Thurdsday.
From: Adams, John
To: 


       Fast day. Rose not till 7 o clock. This is the usual Fate of my Resolutions! Wrote the 3 first Chapters of St. James. Wrote in Bolinbroke pretty industriously. Spent the Evening at Mr. Paines.—The Years of my Youth are marked by divine Providence with various and with great Events. The last Year is rendered conspicuous in the memorials of past Ages, by a Series of very remarkable Events, of various Kinds. The Year opened with the Projection of 3 Expeditions, to prevent the further, and remove the present Depredations, and Encroachments of our turbulent french Neighbours. I shall not minute the graduall Steps, advanced by each Army, but only the Issue of each. Braddock the Commander of the Forces, destind against Duquesne, and 6 or 700 of his men, were butchered in a manner unexampled in History. All, routed and destroyed without doing the least Injury that we know of, to the Enemy. Johnson, with his Army, was attacked by the Baron Dieskeau, but happily maintaind his Ground and routed the Enemy, taking Dieskeau prisoner. Moncton and Winslow at Nova Scotia, gaind their Point, took the Fortresses and sent of off the Inhabitants into these Provinces. Boskawen bravely defended our Coast with his Fleet, and made great Havock among the french merchant Ships. All these Actions were performed in a Time of Peace. Sed paulo majora canamus. God almighty has exerted the Strength of his tremendous Arm and shook one of the finest, richest, and most populous Cities in Europe, into Ruin and Desolation, by an Earthquake. The greatest Part of Europe and the greatest Part of America, has been in violent Convulsions, and admonished the Inhabitants of both, that neither Riches nor Honours, nor the solid Globe itself is a proper Basis, on which to build our hopes of Security. The british Nation has been making very expensive and very formidable Preparations, to Secure its Territories against an Invasion by the French, and to humble the insolent Tempers, and aspiring Prospects of that ambitious and faithless Nation. The gathering of the Clouds, seems to forebode very tempestuous Weather, and none can tell but the Storm will break heavy upon himself in particular. Is it not then the highest Frensy and Distraction to neglect these Expostulations of Providence and continue a Rebellion against that Potentate who alone has Wisdom enough to perceive and Power enough to procure for us the only certain means of Happiness and goodness enough to prompt him to both.
      